DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180129110 A1 (SYN; SEONGYEOL et al.) in view of US 20070109453 A1 (Kaneko; Hideki et al.), US 20070058099 A1 (Eguchi; Tsukasa), and US 20030038306 A1 (Izumi, Yoshihiro  et al.)


    PNG
    media_image1.png
    825
    438
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    416
    379
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    443
    635
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    696
    410
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    410
    524
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    359
    516
    media_image6.png
    Greyscale


Per claim 1, Syn teaches an array substrate [301], comprising: multiple scanning lines [GL1] and multiple data lines [DL1], wherein the multiple scanning lines and the multiple data lines are intersected to form multiple pixel units arranged as a matrix [see figure 2]; wherein each pixel unit includes a thin-film transistor [TFT2] and a pixel electrode [PE1], the thin-film transistor includes a gate electrode [GE1], a source electrode [SE2 or DE2], and a drain electrode [SE2 or DE2], the gate electrodes of the thin-film transistors of a row of the pixel units are correspondingly connected to one scanning line [see figure 2], one of the source electrode and the drain electrode of each thin-film transistor of a column of the pixel units is correspondingly connected to one data line [see figure 2, SE1 is connected to the data line], and the other of the source electrode and the drain electrode of each thin-film transistor is connected to a pixel electrode of the pixel unit through a via hole [see via 31 in figure 2]; and wherein in each pixel unit, the gate electrode and the via hole of the thin-film transistor are respectively located in two adjacent data lines defining the pixel unit [the pixel unit is defined by the left side data line DL1 and the right side data lines DL2 as shown in figure 2], wherein a first one of the two side portions of the pixel unit includes only the gate electrode [see figure 2, the gate electrode GE2 is on the left side near data line DE1] and a second one of the two side portions of the pixel unit includes only the via hole [see figure 2, the via hole 32], and the gate electrode is located in only one of the two side portions of the pixel unit [see figure 2, the gate electrode is located on only the side as it does not span across the pixel imaginary center line] and the via hole is located in only one of the two side portions of the pixel unit [see figure 2, the via 32 is located on only the right side as it does not span across the pixel imaginary center line].
Syn lacks each pixel unit including just one single thin-film transistor having one single gate electrode and one signal via hole.  However, Kaneko, Eguchi, and Izumi teach a single gate and contact hole.  See figures 4, 7, and 4 above.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kaneko, Eguchi, and Izumi with Syn.
Per claim 2, Syn teaches the array substrate according to claim 1, wherein the thin-film transistor further includes an active pattern [321]; in each thin-film transistors, the active pattern is disposed on the gate electrode [see figure 9], and the source electrode and the drain electrode are respectively connected to two ends of the active pattern [see figure 9].
Per claim 3, Syn teaches the array substrate according to claim 2, wherein in each pixel unit, one end of the drain electrode of the thin-film transistor is connected to one end of the active pattern [see figures 2 and 9], and the other end is connected to the corresponding data line [see figures 2 and 9], one end of the source electrode is connected to the other end of the active [see figures 2 and 9], and the other end extends to one of the two data lines adjacent to the pixel unit away from the gate electrode of the thin-film transistor [999 in figure 9], and is connected to the pixel electrode of the pixel unit through the via hole [see figure 9].
Per claim 4, Syn teaches the array substrate according to claim 3, wherein the source electrode includes a first portion [322], a second portion [portion where 322 and 999 connect], and a connection end which are sequentially connected [vertical portion, horizontal portion, and second vertical portion near via of DE2]; the first portion is connected to the active pattern and 11extends along a direction parallel to the data line [see figure 2]; the second portion extends along a direction parallel to the scanning line [see figure 2]; the via hole corresponds to the connection end [see figure 2].  
Per claim 5, Syn teaches the array substrate according to claim 3, wherein the drain electrode includes a third portion and a fourth portion which are sequentially connected [322 and 999]; the third portion is connected to the active pattern and extends in a direction away from the active pattern [see figure 2, the electrode extends vertically or away from the active region]; the fourth portion extends along a direction parallel to the scanning line and connects the third portion with the corresponding data line [see 999 in figure 2].  
Per claim 6, Syn teaches the array substrate according to claim 2, wherein the array substrate includes a first metal layer [GE1, see figure 9] and a second metal layer disposed above and insulated [311] from the first metal layer [DE2,SE2]; the multiple scanning lines and the gate electrodes of the thin-film transistors of the multiple pixel units are all located at the first metal layer; the multiple data lines and the source electrodes and the drain electrodes of the thin-film transistors of the multiple pixel units are both located at the second metal layer [see figures 2 and 9]. 
Per claim 8, Syn a liquid crystal display panel, comprising: the array substrate as claimed in claim 1.  Syn lacks a color filter substrate disposed opposite to the array substrate.  However, it was common knowledge to form color filters on the opposing substrate in order to simplify manufacturing.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 9, Syn teaches the liquid crystal display panel according to claim 8, wherein the color filter substrate includes a black matrix, and the black matrix is disposed opposite to the multiple scanning lines, the multiple data lines, and the multiple thin-film transistors [see shielding lines 376 in figure 2].  Syn lacks the black matrix disposed opposite to the multiple scanning lines, the multiple data lines, and the multiple thin-film transistor at least partially exposes a connection portion of the thin-film transistor and the pixel electrode.  However, it was common knowledge to form the black matrix on the opposing substrate to overlap the data lines, scan lines and partially overlap the connection portion TFT in order to improve contrast and increase aperture ratio.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claim 10, Syn teaches the liquid crystal display panel according to claim 8 but lacks the liquid crystal display panel further includes multiple spacers disposed between the array substrate and the color filter substrate, and the multiple spacers correspond to a portion of the scanning lines except a portion overlapped with the data lines; a 12projection of the spacer on the scanning line is located at an inner edge of the scanning line.  However, it was common knowledge to form multiple spacers correspond to a portion of the scanning lines except a portion overlapped with the data lines order to maintain cell gap with reduced spacer noise.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180129110 A1 (SYN; SEONGYEOL et al.) in view of US 20070109453 A1 (Kaneko; Hideki et al.), US 20070058099 A1 (Eguchi; Tsukasa), and US 20030038306 A1 (Izumi, Yoshihiro  et al.), as applied to claims 1-6 and 8-10, and further in view of CN 10511783 and CN 101211078 (both IDS references).
Per claim 7, Syn teaches the array substrate according to claim 1.  Syn lacks a width of an overlapping portion of the scanning line and the data line is less than a width of a portion of the scanning line except the overlapping portion with the data line.  However, the IDS references teach scan lines that are thicker between the cross points where the scan and data lines cross.  Reduce noise would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the above identified IDS references with Syn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/            Primary Examiner, Art Unit 2871